DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 29 March 2021 containing remarks and amendments to the claims.
Claims 1-4, 6-21, and 37-38 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 21, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2009/0173666) in view of Burich (US 3,702,292) and Lee (KR 10-1791051, hereinafter referring to English translation from IP.com).
Regarding claims 1, 4, and 37-38, Zhou teaches reacting PFO with catalysts and hydrocracking conditions including hydrogen effective for conversion of polyaromatics contained in the PFO to monoaromatics and BTX [0057-0059], [0066-67], [0075].  Examiner considers the conversion of polyaromatics into monoaromatics to read on the claimed ring opening.  Zhou teaches catalyst metals including a combination of cobalt and nickel [0024], [0026], [0044], selected in order to convert polyaromatics into monoaromatics such as BTX [0069-0075].   Zhou additionally teaches recovery of light ends C1-C7 which would include LPG fractions [0073].  Zhou teaches separating the BTX from the product stream using conventional separation methods [0075].  
Zhou does not explicitly disclose (1) the conditions are dealkylation (2) subjecting naphtha to catalytic reforming and btx recovery (3) the claimed catalyst supports including alumina, silica alumina, or zeolites.
Regarding (1), Zhou teaches hydrocracking conditions of 450-1000°F (232-537°C) [0069], atmospheric pressure to 10,000 psig (1-703 kg/cm3) [0070], 100-20,000 cubic feet hydrogen per barrel [0071], and LHSV of 0.1-10 hr-1 [0072]; overlapping with the claimed ranges recited in claims 4-5.
Therefore, it is expected that the same hydro dealkylation would be obtained as claimed, since Zhou teaches the same conditions as claimed to obtain the same dealkylation.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding (2), Burich teaches feeding naphtha to a catalytic reformer to produce reformate (column 10, lines 30-75).  Burich teaches separating catalytic reformate and other aromatic streams in a BTX distillation step to obtain various fractions (column 16, lines 10-75).
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined the naphtha reforming of Burich with Zhou, since both are drawn to the same formation of BTX.  See MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Additionally, it would have been obvious to the person having ordinary skill in the art to have used a common BTX distillation unit, in order to eliminate duplicate equipment.  
Regarding (3), Lee teaches a similar process for submitting PFO to hydrogenation and hydrocracking in order to convert polyaromatics to monoaromatics such as BTX (page 3).  Lee teaches using a hydrogenation catalyst followed by a hydrocracking catalyst (page 3).  Lee teaches the hydrogenation catalyst comprises NiP, CoP, WP, Mo, NiMOS, NiW, or CoMo on zeolite or silica alumina (page 4), which Examiner considers to read on the claimed first functional catalyst to promote conversion of polyaromatics.  Lee teaches the hydrocracking catalyst comprises Ni, W, and Mo on zeolite or silica alumina (page 5), which Examiner considers to read on the claimed second functional catalyst to 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Lee catalysts in place of those in Zhou, since Lee teaches the catalysts are also useful for hydroconversion of polyaromatics in PFO to form mono aromatic products like BTX.  It is not seen where such a substitution would result in any new or unexpected results. 
Regarding claim 2, Zhou teaches the same PFO feedstock as claimed including significant quantities of polynuclear aromatics such as anthracene, benzopyrene, naphthacene, naphthalene, pentacene, phenanthrene, pyrene, triphenylene and ovalene in amounts of 20-60% [0056-0059].    In this regard, Examiner considers the Zhou PFO to read on the claimed “refractory PFO”.
Regarding claim 21, Zhou teaches the PFO is obtained by steam cracking to produce olefins and pyrolysis gasoline [0056-0059].  Zhou teaches steam cracking naphtha to form the PFO [0056-0059].  In this regard, Examiner considers “naphtha” to read on “treated crude oil” in that crude oil is treated by distillation to form naphtha. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2009/0173666) in view of Burich (US 3,702,292) and Lee (KR 10-1791051, hereinafter referring to English translation from IP.com) as applied to claim 1 above, and further in view of McCoy (US 2008/0083649).
Regarding claim 3, the previous combination teaches the limitations of claim 1, as discussed above.  Zhou teaches hydrocracking conditions of 450-1000°F (232-537°C) [0069], atmospheric pressure to 10,000 psig (1-703 kg/cm3) [0070], 100-20,000 cubic feet hydrogen per barrel [0071], and LHSV of 0.1-10 hr-1 [0072]; overlapping with the claimed ranges.
The previous combination does not explicitly disclose pre fractionation.
However, McCoy teaches that PFO is recovered by fractionation of SCT into the desired fractions including separation of asphaltenes [0033-0035].
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed pre fractionation to separate various fractions including asphaltenes prior to further treatment of PFO.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2009/0173666) in view of Burich (US 3,702,292) and Lee (KR 10-1791051, hereinafter referring to English translation from IP.com) as applied to claim 1 above, and further in view of Al-Ghamdi (WO 2018/094336).
Regarding claim 6, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose sending LPG to steam cracking.  
However, Al-Ghamdi teaches obtaining additional steam cracking feeds from various refinery processes, including sending obtained LPG to steam cracking [0008].
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the LPG recovered from the refinery process to the steam cracking as disclosed by Al-Ghamdi, for the benefit of providing additional raw material to the steam cracking step.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2009/0173666) in view of Burich (US 3,702,292) and Lee (KR 10-1791051, hereinafter referring to English translation from IP.com) as applied to claim 1 above, and further in view of Xu (US 10,035,742).
Regarding claim 7
The previous combination does not explicitly disclose sending C9 aromatics from BTX separation to transalkylation.
However, Xu teaches sending C9 aromatics recovered from BTX separation to trans alkylation for the benefit of recovering more valuable BTX products (column 5, line 20-column 6, line 53).
Therefore, it would have been obvious to the person having ordinary skill in the art to have passed the C9 aromatics from BTX recovery to the Xu trans alkylation, for the benefit of recovering more valuable products.
Claims 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2009/0173666) in view of Burich (US 3,702,292), Lee (KR 10-1791051, hereinafter referring to English translation from IP.com) and Xu (US 10,035,742), as applied to claim 7 above, and further in view of Al-Ghamdi (WO 2018/094336).
Regarding claim 8-20, the previous combination teaches the limitations of claim 7, as discussed above.
Xu teaches recovering light hydrocarbons from the trans alkylation effluent (column 7, lines 15-26).
Al-Ghamdi teaches obtaining additional steam cracking feeds from various refinery processes, including sending obtained light hydrocarbon gases, LPG and naphtha to steam cracking [0008], [0009], [0003], [0082].  Al-Ghamdi further teaches separating high purity BTX streams using aromatic extraction unit, and sending the raffinate to steam cracking [0100]. Al-Ghamdi also teaches separation of C10+ aromatics from BTX [0100].  Al-Ghamdi teaches naphtha can be sent to catalytic reforming or steam cracking [0082].
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the LPG, light gases, naphtha, and raffinate recovered from the refinery process to the steam cracking as disclosed by Al-Ghamdi, for the benefit of providing additional raw material to the steam cracking step.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4, 6-21, and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 and 46 of copending Application No. 16/668,424 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to overlapping integrated processes using the same hydrotreatment of PFO to form BTX.
Claims 1-4, 6-21, and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-18, and 32-33 of copending Application No. 16/668,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to overlapping integrated processes drawn to the same hydrotreatment of PFO to form BTX integrated with reforming naphtha to form BTX and separate together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Zhou does not disclose the claimed catalyst supports.  
The combination of Lee and Burich is improper because Burich combines reformate with pyrolysis naphtha for BTX recovery.
There is no disclosure in Zhou that PFO is obtained from steam cracking treated crude oil or other treated heavy oil feeds, or the claimed polyaromatic content.  

McCoy steam cracked tar is not equivalent to pyrolysis fuel oil.  
AlGhamdi does not teach PFO is treated for recovery of BTX.  
There is no suggestion to combine Xu and Lee.  
Regarding Applicant’s first argument, the rejections have been updated as necessitated by amendments to the claims, and now include Lee reference to disclose the claimed catalyst limitations.
Regarding Applicant’s second argument, Burich has been incorporated to disclose “subjecting a naphtha feed to catalytic reforming to produce a reformate stream”.  It is not seen where the instant claims exclude additional integration as disclosed by Burich.  
Regarding Applicant’s third arguments, Examiner notes that Lee teaches PFO feed that comprises a “large amount of polycyclic aromatic compounds”.  Additionally, Zhou teaches PFO feeds are obtained from steam cracking of naphtha (which is crude oil which has been treated by distillation) contain 0.1-99% polyaromatics [0057-0059]. Lee and Zhou both disclose the same hydrogenation of polyaromatics to desired monoaromatic BTX products.
Regarding Applicant’s fourth argument, McCoy teaches “steam cracker tar (SCT) as used herein is also referred to in the art as “pyrolysis fuel oil” [0033].  McCoy teaches fractionation of the SCT stream into various fractions [0033-0034].  In this regard, Examiner considers McCoy to positively recite the claimed fractionation of pyrolysis fuel oil.  
Regarding Applicant’s fifth argument, Examiner notes that Al Ghamdi is provided to show various steam cracking products and additional treatment.  Al Ghamdi is not relied upon alone.  Applicant appears to be using piecemeal analysis.
Regarding Applicant’s sixth argument, as applied in the rejections “it would have been obvious to the person having ordinary skill in the art to have performed transalkylation of C9 aromatics in the process of the previous combination for the benefit of obtaining more valuable BTX products”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0058210 – teaches pyrolysis fuel oil is produced by steam cracking of naphtha, gas oil, or other crude oil feedstocks and sent to hydrogenation steps to produce BTX [0010], [0005-0007]
US 2015/0141724 – teaches pyrolysis of coal feed, separation of various heavy oil fractions, and hydrogenation of heavy oil fractions to produce single ring aromatic compounds
Compositional Characterization of Pyrolysis Fuel Oil from Naphtha and Gas Oil- teaches steam cracking of naphtha or gas oil to produce PFO, also teaches that PFO produced from VGO is preferred for further treating (page 1279).
Application 16/668,662 – is related but differs in that it does not disclose the catalyst limitations of the instant claims
Application 16/668,731 – is related but differs in that it does not disclose the catalyst limitations of the instant claims
Application 16/668,823 – is related but differs in that it does not disclose the catalyst limitations of the instant claims
Application 16/668,946 – is related but differs in that it does not disclose the catalyst limitations of the instant claims
Application 16/688,566 is related but differs in that ‘566 does not disclose the catalyst limitations of the instant claims

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHELLE STEIN/Primary Examiner, Art Unit 1771